Merrick, J.
In the statute regulating and defining the manner in which taxes shall be assessed, it is provided that any town may, at its annual meeting, allow a discount of such sums as they may think expedient, to those persons who shall make a voluntary payment of their taxes within such periods of time as the town shall prescribe for that purpose. Rev. Sts. c. 7, § 35. It appears from the records of the town, appended to the report of the judge who presided at the trial in the present case, that the defendants availed themselves of this right and privilege in each successive year for five years, from 1853 to 1857. The votes were not all in the same words, but were all the same in substance and effect. Thus in 1853 it was voted in terms “ that a discount of six per cent, be made on all taxes voluntarily paid on or before the last day of September next;” and in 1854 it was voted “ that the discount for prompt payment of taxes shall be the same as last year.” This was just as intelligible, and just as effectual, as if the object and purpose of the town had been expressed in the language of the vote of the preceding year, or in any other form or in any other terms hay-. ing the same signification. In the two succeeding years the votes of the town were explicit, that a like discount should be made to all persons whose taxes were paid before the last day of September; and that all other taxes should be collected on or before the first day of February then next following. The *479implication from all these votes is inevitable, that until after the time within which voluntary payments are allowed to be made, and the benefit of the proposed discount be taken advantage of, no coercion was to be resorted to for enforcing an involuntary or unwilling payment of a tax assessed. And this was obviously the understanding alike of the town and of the taxpayers. The former, by their proper officer, forbore to exercise any positive constraint under his warrant; and the assessors, in conformity to the law, posted up, in the discharge of their duty, public notice, in more than one place in the town, of the rate of discount which was to be allowed for prompt and voluntary payments. The plaintiff was among the number of those who voluntarily sought out the collector at the appointed time and place, and, just before the expiration of the time allowed, secured the benefit of the discount to be allowed upon the terms which were proposed to him.
The payment of a tax under such circumstances is necessa rily, in view of the provisions of the statute, to be regarded and treated as a voluntary payment. It is so, in substance and effect, declared to be by the express provisions of the statute. The privilege of a discount is given to those persons only who make voluntary payment of the tax imposed upon them. And they who avail themselves of the privilege should not refuse to take also the burden of any consequences which are the necessary or legitimate result of the alternative they have chosen. It is like the acceptance of a deed containing reservations of duties to be performed by the grantee for the benefit of the grantor, which thenceforward become obligatory upon the party who has thus impliedly agreed to submit to them. Goodwin v. Gilbert, 9 Mass. 510. This is founded upon the principle, than which, it is said, nothing is better settled, that whenever a person receives money or other property, upon certain expressed terms and conditions, to his own use, this is in itself an act by which he is as effectually bound to comply with and perform them as he would be by the most express stipulations. Carter v. Carter, 14 Pick. 428.
There is nothing in the circumstances attending either of the payments, the amount of which the plaintiff now seeks to *480recover back, which has any tendency to change or qualify the effect which the provisions of the statute, above cited, attribute and assign to the free and voluntary action of a party who seeks to secure the benefit and discount authorized by the votes of the town. It is true that he accompanied his payments with a formal protest; and it appears that in one instance the collector was induced, upon his solicitation, to say that the payment of the tax was demanded. But whether these formalities of demand and protest were actually observed in the present case is quite immaterial, since they could have no influence upon a clear, certain and positive rule of law, or be allowed to vary or diminish the force, significance or effect of the express provisions of the statute. The several payments made by the plaintiff must be held to have the character and effect assigned to them by these provisions. In conformity to the absolute rule thereby established, they must be considered as his voluntary acts, and must be treated by courts of law as having this and no other character. The conclusion to be deduced from the facts disclosed is obvious and unavoidable. It is not contended by the plaintiff that money paid in a manner proved or conceded to be perfectly flee and voluntary, and with full knowledge of the facts, can be recovered back from the party who has received it under a claim of right. That, in view of the express provisions of the statute, is the condition in which the plaintiff is placed; his payments to the collector were voluntary payments, and the money is therefore irrecoverable. The rulings of the learned judge who presided at the trial were to this effect; and they must consequently be sustained.
Judgment on the verdict for the defendants.